            Case 5:21-cv-00465-J Document 13 Filed 07/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF OKLAHOMA

                            Before the Honorable Bernard M. Jones
               United States Courthouse, Room 2017, Oklahoma City, Oklahoma

                            ORDER FOR STATUS CONFERENCE

NOTICE TO ALL COUNSEL:

      1.     If one has not already been filed, counsel are required to file the Joint Status
Report and Discovery Plan (now a single document) not later than Monday, July 26, 2021. See
LCvR16.1(a)(1) and Appendix II.

        2.     In appropriate cases, the court may conclude a formal status conference is
unnecessary and will proceed with entry of a Scheduling Order based solely on the information
provided in the Joint Status Report and Discovery Plan. If a Scheduling Order is entered prior
to the conference, the conference is deemed stricken and counsel need not appear.

       3.      Unless personal attendance is excused, the conference shall be attended by counsel
with authority to make appropriate decisions and by any pro se litigants, at the time indicated
below. See LCvR16.1(a)(2).

       4.      Please note that a valid photo identification is required to enter the courthouse.

        5.     Conferences will be held telephonically and the Court will contact counsel prior to
their conference to provide a call-in number.


                                   Thursday, August 5, 2021
         Case 5:21-cv-00465-J Document 13 Filed 07/09/21 Page 2 of 2




                         August 5, 2021

10:00 a.m.          CIV-21-383-J              Tommy Zamora
                                              v.
                                              Air Evac EMS, Inc.

10:20 a.m.          CIV-20-1282-J             Jeremy Brittain
                                              v.
                                              Scott Sterling, et al.

10:40 a.m.          CIV-20-1138-J             Anthony P. Tufaro
                                              v.
                                              State of Oklahoma, ex rel. The
                                              Board of Regents of the University
                                              of Oklahoma, et al.

11:00 a.m.          CIV-21-519-J              Jamie Manser
                                              v.
                                              FCA US, LLC, et al.

11:20 a.m.          CIV-21-581-J              Doris L. Clewis
                                              v.
                                              Target Corporation

11:40 a.m.          CIV-21-305-J              Raw Crude Oil & Gas, LLC
                                              v.
                                              Ovintiv Mid-Continent, Inc., et al.

12:00 p.m.          CIV-21-465-J              Ian Rupert
                                              v.
                                              Credit Control, LLC, et al.

12:20 p.m.          CIV-20-996-J              James Isaacs, individually and on
                                              behalf of all others similarly
                                              situated
                                              v.
                                              Total Trucking, Inc.




                                          2
